Citation Nr: 1438517	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  10-24 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected right knee disability.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran had active service from June 1987 to June 1990 and from March 1991 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In June 2011 and February 2014, the Board remanded this matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran has claimed entitlement to service connection for hypertension, to include as secondary to a service-connected disability (right knee).  Unfortunately, the Board finds that further development is required, and as such this issue must once again be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development. 

The Board observes that the Veteran has been afforded one VA examination and one supplemental opinion in connection with his claim.  However, the opinions received thusfar do not adequately address his claim and, as such, an additional opinion is required.  

In a September 2011 VA examination report, the examiner diagnosed the Veteran with arterial hypertension and opined that the Veteran's disorder was not caused by, the result of, or aggravated by active military service.  However, as noted in February 2014, no basis or rationale for that opinion was provided.  The Board also determined that the opinion failed to clearly address the issue of secondary service connection.  Therefore, the Board found that the September 2011 VA hypertension examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

In the prior Board remand, the Board specifically directed the September 2011 examiner to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated (increased in severity beyond the normal course of the condition) by the Veteran's service-connected right knee disability.

In accordance with the February 2014 remand, the September 2011 VA examiner provided a supplemental opinion in April 2014.  In its entirety, the opinion stated as follows: There is no evidence of arterial hypertension while on service.  There is no evidence of aggravation while on service neither evidence on vital sign chart on cprs [sic].  There is no pathophysiological relationship between patient [sic] right knee condition and arterial hypertension."

While this opinion correctly answered the first two questions asked by the Board in February 2011, namely whether hypertension was incurred during service or causally-related to a right knee disability, the examiner failed to respond to the third.  In so doing, the record still lacks a probative opinion as to whether the Veteran's current diagnosis of hypertension was aggravated beyond normal progression by a service-connected right knee disability.  To that end, the Board notes that, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an additional remand is warranted to so as to provide the Veteran with a supplemental opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the examiner who prepared the September 2011 VA hypertension examination report for a supplemental opinion.  If the prior examiner is unavailable, or is unable to render the requested supplemental opinion without examining the Veteran, schedule the Veteran for a VA hypertension examination, by a medical doctor with the appropriate expertise, to obtain answers to the questions posed below.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should answer the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated (increased in severity beyond the normal course of the condition) by the Veteran's service-connected right knee disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2013). 

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

